Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
PITTSBURGH DIVISION
ALYCIA G. KURDILLA, INDIVIDUALLY and
as ADMINISTRATOR of the ESTATE of
RICKEY J. KURDILLA, DECEASED,
Plaintiff,

Vv. Civil Action No.

)
)
)
)
)
)
UNITED STATES OF AMERICA, )
)
)

Defendant.

COMPLAINT

Alycia G. Kurdilla, Individually and as Administrator of the Estate of Rickey J. Kurdilla,
deceased, by counsel, states as follows for her Complaint against Defendant United States of
America:

1. This action arises under the Federal Tort Claims Act, 28 U.S.C. § 2671 ef seg. This
Court is vested with jurisdiction to adjudicate this dispute pursuant to 28 U.S.C. § 1346(b).

2. In compliance with 28 U.S.C. § 2675, Mr. Kurdilla, before passing away, filed an
administrative tort claim with the Department of Veterans Affairs, which is attached as Exhibit
A. That claim was received by the Office of Chief Counsel on February 27, 2017.

3, Following Mr. Kurdilla’s untimely death on March 9, 2019, his daughter, Ms.
Kurdilla, in her capacity individually and as administrator of her late father’s estate, filed a survival
and wrongful death administrative tort claim with the Department of Veterans Affairs, which is
attached as Exhibit B. That claim was received by the Office of Chief Counsel on February 14,

2020.
Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 2 of 12

4, The Department of Veterans Affairs denied this claim on March 2, 2020.

5. Accordingly, Ms. Kurdilla’s causes of action are ripe to be litigated in this Court
pursuant to 28 U.S.C. § 2675(a).

6. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1402(b) because the
causes of action at issue in this case arose at the H. John Heinz II] VA Medical Center (“Pittsburgh
VAMC”) at 1010 Delafield Road, Pittsburgh, PA 15240-1005,

7. At all times relevant to this action, the United States owned and operated the
Pittsburgh VAMC and its affiliated clinics.

8. At all times relevant to this action, the agents, servants, employees, and personnel
of the United States were acting within the course and scope of their employment in providing
and/or failing to provide medical care and treatment to Mr. Kurdilla.

9. Mr. Kurdilla was a veteran of the United States Navy, and thus was entitled to
medical care and treatment at the Pittsburgh VAMC and its affiliated clinics.

10. The care described as follows was provided to Mr. Kurdilla at the Pittsburgh
VAMC unless otherwise stated.

11. Appropriate licensed professionals, specifically, Dr. Mitchell Miller, a Board-
certified family physician, and Dr. Jack Goldberg, a physician who is Board-certified in internal
medicine, hematology, and medical oncology, have supplied signed reports to Ms. Kurdilla’s
counsel stating that the care, skill, and knowledge exercised and exhibited by Defendant’s agents,
servants, employees, and personnel in the treatment of Mr. Kurdilla that is the subject of this

Complaint deviated from the acceptable professional standard of care and caused the harm and

damages alleged.
Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 3 of 12

12. Dr. Miller’s expert report is attached as Exhibit C. Dr. Goldberg’s expert report is
attached as Exhibit D.

Allegations

13. Ms. Kurdilla re-states and re-aileges paragraphs 1 through 12 as if fully stated
herein.

14. Mr. Kurdilla had a family history of prostate cancer in his father, a personal history
of benign prostatic hyperplasia, and had taken medication, including terazosin, to treat the
symptoms of prostatic hyperplasia for several years.

15. On February 13, 2004, when he was 50 years old, Mr. Kurdilla was screened for
prostate cancer by use of a prostate-specific antigen (PSA) test, which showed his PSA level was
normal at 1.25.

16. Mr. Kurdilla was screened again by a PSA test on May 5, 2006, when he was 53,
and that test revealed his PSA level was 1.12, still normal.

17. | Mr. Kurdilla was screened again on January 17, 2007, when he was less than two
months from his 54" birthday, revealing a normal PSA level of 0.88.

18. On July 10, 2008, Mr. Kurdilla was seen by Evleana Blanchard, LPN at the
Pittsburgh VAMC. Ms. Blanchard documented that Mr. Kurdilla “was given written information
about the benefits and risks of prostate cancer screening and was instructed to discuss any
questions or concerns with his or her primary care provider.” There is no documentation of any
PSA tests being discussed, offered, or performed at this visit.

19. Over the course of the next eight years, Mr. Kurdilla had numerous primary care

visits at the Pittsburgh VAMC.
Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 4 of 12

20. During this eight-year period, he was being followed for various conditions at the
Pittsburgh VAMC, including hypertension, chronic lung disease, depression, PTSD, and chronic
foot, leg, and back pain.

21. Mr. Kurdilla had several visits during this time period that were classified by the
Pittsburgh VAMC as “preventative,” and dealt with several issues such as alcohol and depression
screening, colon cancer screening, and immunizations, and he was offered colonoscopies on
several occasions during these visits.

22. Despite this attention to Mr. Kurdilla’s chronic problems, multiple visits addressing
screening and preventative care, and his high risk for prostate cancer due to his family history and
age, Mr. Kurdilla’s Pittsburgh VAMC medical providers did not offer or perform another prostate
cancer screening, whether by PSA test or digital rectal examination (DRE), for Mr. Kurdilla until
April 27, 2016, more than nine years after his last prostate cancer screening.

23. Indeed, on several occasions, Prevention Notes were entered into Mr. Kurdilla’s
chart that PSA levels were not available.

24. Specifically, on November 23, 2009, Mr. Kurdilla was seen by his primary care
provider, Mary Pat Acquaviva, PA-C, but no PSA testing was documented as discussed or offered.
David G. Tarr, LPN noted in a “Prevention Note” after this visit, “PSA, Total (BA2) ~ None
Found.”

25. Again, on January 28, 2010, Mr. Kurdilla was seen in the primary care clinic by
Gaetan Sgro, M.D. and Erika L. Hoffman, M.D. for a routine visit, but no PSA testing was
documented as having been discussed or offered. Dawn L. Cogley, LPN also noted after this visit

in a Prevention Note, “PSA, Total (BA2) — None Found.”
Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 5 of 12

26. Notably, on May 13, 2010, Mr. Kurdilla reported to Dr. Sgro and Elif Sonel, M.D.
that he had been experiencing increased urinary frequency and urgency and that he had difficulty
stopping his stream while urinating.

27. Despite this report of issues with urination, no prostate cancer screening by PSA
test, DRE, or any other means, was offered or performed by Dr. Sgro, Dr. Sonel, or any other care
provider at the Pittsburgh VAMC as a result of Mr. Kurdilla’s May 13, 2010 primary care visit.
Drs. Sgro and Sonel documented that Mr. Kurdilla had “no record of previous colonoscopy; not
ready yet but amenable to hemoccult testing,” but again no PSA testing was documented as having
been discussed or offered.

28. Further, no referral to a urologist was offered or made by Dr. Sgro, Dr. Sonel, or
any other care provider at the Pittsburgh VAMC asa result of Mr. Kurdilla’s May 13, 2010 primary
care visit.

29. _— Following this visit, Dawn L. Cogley, LPN again noted in a Prevention Note, “PSA,
Total (BA2) — None Found.”

30. On August 5, 2010, Mr. Kurdilla was seen in the primary care clinic by John
Ludden, M.D. for a routine follow-up visit. Dr. Ludden noted Mr. Kurdilla’s fecal occult blood
cards that had been recently tested were negative, but again no PSA testing was documented as
having been discussed or offered.

31. Following this visit, on August 12, 2010, Dawn L. Cogley, LPN again noted in a
Prevention Note, “PSA, Total (BA2) — None Found.”

32. On April 11, 2011, Mr. Kurdilla was again seen by Ms. Acquaviva for a routine

primary care follow up visit, but no discussion or offer of PSA testing was documented. Following
Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 6 of 12

this visit, Dawn L. Cogley, LPN again noted in a Prevention Note, “PSA, Total (BA2) ~ None
Found.”

33. Over the next three years, Mr. Kurdilla had regular routine follow up visits with
Ms. Acquaviva in the primary care clinic on at least six occasions, but discussion or an offer of
PSA testing was never documented. Additionally, no further Prevention Notes were entered into
Mr. Kurdilla’s chart.

34, On June 30, 2014, Mr. Kurdilla reported to Mary Pat Acquaviva PA-C during a
routine visit that he had no appetite and stated “that ‘I’m dying’ from something.”

35. Less thana year later, on July 20, 2015, Mr. Kurdilla was seen by Alex A. Despines,
a PA student, supervised by Ms. Acquaviva, at which time Mr. Kurdilla further complained of
unexplained weight loss during the previous six months. Mr. Kurdilla stated that “he has lost 30
Ibs, in the past 6-months.”

36. At this July 20, 2015 visit, Mr. Kurdilla also reported polyuria, increased frequency,
urgency, and hesitancy while urinating to Mr. Despines and Ms. Acquaviva.

37. Despite the urination issues and Mr. Kurdilla’s unintentional weight loss, no
prostate cancer screening of any kind was offered by any VA care provider at the Pittsburgh
VAMC as a result of his June 30, 2014 or July 20, 2015 visits.

38. Likewise, no referral to a urologist was offered or made by any VA care provider
at the Pittsburgh VAMC as a result of these visits.

39. On April 27, 2016, Mr. Kurdilla presented to Joseph Sapp, CRNP at the Pittsburgh
VAMC primary care clinic, who noted that Mr. Kurdilla needed benign prostatic hyperplasia
medication or he “will have problems,” and ordered blood tests, which include—for the first time

in nine years—a PSA test.
Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 7 of 12

40. Mr. Kurdilia’s April 27, 2016 PSA test revealed a PSA of 68.44, which is
extraordinarily and dangerously high.

41. On May 17, 2016, Mr. Kurdiila underwent a CT of his chest and abdomen, which
revealed a “[m]Joderately enlarged prostate gland” and “[e]vidence of bilateral pelvic sidewall
lymphadenopathy, large measuring 2.7 cm x 1.5 cm on the left side and prominent 1.5 cm lymph
node on the right side.”

42. On May 17, 2016, Mr. Kurdilla was finally afforded a urology consult performed
by Janice Jones, CRNP, CUNP, during which a DRE was performed and repeat PSA test was
undertaken.

43. The May 17, 2016 DRE revealed a “45-50 gm prostate, nodule noted L mid, firm
along outer edge of L side.”

44. The May 17, 2016 PSA test still revealed a very elevated PSA of 67.06.

45. | Notably, Ms. Jones documented that over the last year Mr. Kurdilla had lost 27
pounds, and that “this was attributed to his PTSD, although he doesn’t agree.”

46. On May 24, 2016, Mr. Kurdilla underwent a prostate biopsy, which revealed on
May 26, 2016, “prostatic adenocarcinoma, acinar type, Gleason grade 4 + 5 = score 9” in the left
base of his prostate and “prostatic adenocarcinoma, acinar type, Gleason grade 4 + 4 = score 8” in
the left apex of his prostate.

47, On June 17, 2016, Mr. Kurdilla received a hematology/oncology consult with
Andrew D. Liman, M.D. who noted that “about 9 months ago he complained to his PCP that he

had lost more than 20 Ibs. He was told maybe due to his PTSD.”
Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 8 of 12

48. Mr. Kurdilla was thereafter followed and treated by hematology/oncology at the
Pittsburgh VAMC. He began Eligard injections on June 17, 2016 and began taking bicalutamide
on September 8, 2017 and enzalutamide on July 13, 2018.

49, On October 31, 2018, a CT scan revealed the development of “numerous diffuse
osseous metastatic lesions” through Mr. Kurdilla’s entire spine, his pelvis, and his ribs.

50. An October 31, 2018 bone scan further revealed “innumerable metabolically active
metastasis throughout the skull, cervical spine, thoracolumbar spine, pelvis, ribs, and sternum.”

51. In November 2018, Mr. Kurdilla was placed on palliative care with a plan for
radium 223, which was initiated on November 9, 2018.

52. During palliative care, Mr. Kurdilla was prescribed several opioid pain
medications, including Vicodin, fentanyl, and Dilaudid. However, Mr. Kurdilla continued to have
severe pain throughout his body.

53. On December 13, 2018, Mr. Kurdilla reported to the Pittsburgh VAMC with
shortness of breath and a CTA discovered bilateral subsegmental pulmonary emboli which was
“likely cancer related.”

54. By January 4, 2019, Mr. Kurdilla had unintentionally lost an additional 40 pounds
due to his cancer.

55. On January 25, 2019, Mr. Kurdilla was placed on hospice care.

56. Mr. Kurdilla remained on hospice care until he died from the metastatic prostate
cancer on March 9, 2019, just two days after his 66" birthday.

57. Mr. Kurdilla’s death certificate lists the immediate and only cause of death as

“Prostate Cancer.”
Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 9 of 12

58. Care providers at the Pittsburgh VAMC failed to provide Mr. Kurdilla any prostate
cancer screening for more than nine years between January 17, 2007 and April 27, 2016.

59. Because of this failure to provide prostate cancer screenings for more than nine
years, despite repeated urinary complaints, a family history of prostate cancer, and unintentional
weight loss, Mr. Kurdilla’s prostate cancer was allowed to develop to an advanced stage and
metastasize.

60. Because of this delayed diagnosis and treatment of Mr. Kurdilla’s prostate cancer
until it had progressed to an advanced stage and metastasized, Mr. Kurdilia suffered progressive
and extreme pain throughout his body until his death.

61. But for Pittsburgh VAMC care providers’ failure to timely provide prostate cancer
screening, Mr. Kurdiila’s cancer would have been detected earlier, curative treatments would have
been provided, and his life spared and survival time significantly increased.

62. Mr. Kurdilla’s death was a direct and proximate result of the negligent care
provided by his healthcare providers and staff at the Pittsburgh VAMC.

Negligence

63. Ms. Kurdilla re-states and re-alleges paragraphs 1 through 62 as if fully stated
herein.

64. Asa provider of medical services to Mr. Kurdilla, the United States and its agents,
servants, or employees at the Pittsburgh VAMC anid its affiliated clinics owed Mr. Kurdilla a duty
to provide him care consistent with the governing standard of medical care.

65. The agents, servants, or employees of the United States at the Pittsburgh VAMC
and its affiliated clinics, while acting within the scope of their employment, violated the applicable

standards of medical care in the following respects:
herein.

Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 10 of 12

a. Negligent failure to provide proper and timely prostate cancer counseling
and screening, to include PSA tests or DREs or both, between January 17, 2007 and April
27, 2016;

b. Negligent failure to investigate Mr. Kurdilla’s urinary complaints and
unintentional weight loss;

c. Negligent failure to provide a urology consult for Mr. Kurdilla’s urinary
complaints and unintentional weight loss;

d. Negligent delay in diagnosing and providing appropriate treatment for Mr.
Kurdilla’s prostate cancer; and

e, Other negligent acts or omissions will be developed through additional

factual investigation, expert review, and discovery.
Count I —~ Wrongful Death

66. Ms. Kurdilla re-states and re-alleges paragraphs 1 through 65 as if fully stated

67. As a direct and proximate results of the negligence of the agents, servants, and

employees of Defendant, Mr. Kurdilla died on March 9, 2019.

68. Had Mr. Kurdilla been timely and appropriately counseled, diagnosed, and treated

for his prostate cancer, he would have been cured and survived.

69. Accordingly, Ms. Kurdilla claims the following damages:
a. Hospital, nursing, medical, funeral, and burial expenses;
b. Loss of income, financial support, contributions, and services;

c. Loss of care, comfort, society, community, attention, affection, guidance, tutelage,

moral support, and upbringing; and

10
Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 11 of 12

d. Compensation for any other damages sustained as a proximate result of Defendant’s
negligence.

70. ‘For these damages, Ms. Kurdiila demands monetary relief in an amount deemed
appropriate and just by the Court.

Count II - Survival

71. Ms. Kurdilla re-states and re-alleges paragraphs 1 through 70 as if fully stated
herein.

72. As a direct and proximate result of the negligence of the agents, servants, and
employees of Defendant, Mr. Kurdilla was caused to suffer physical injury, pain, mental anguish,
physical disability, and related damages.

73. Accordingly, Ms. Kurdilla claims the following damages:

a. Compensation for the mental and physical pain, suffering, inconvenience, mental

anguish, and loss of life’s pleasures of Mr. Kurdilla prior to his death;

b. Loss of past and future earnings and earning capacity of Mr. Kurdilla;
c. Compensation for any other damages sustained as a proximate result of Defendant’s
negligence.

74, For these damages, Ms. Kurdilla demands monetary relief in an amount deemed
appropriate and just by the Court.

WHEREFORE, Plaintiff requests that the Court grant judgment in her favor against
Defendant in the amount of Five Million Dollars ($5,000,000.00), together with any other costs

she may be lawfully entitled to recover.

11
Case 2:05-mc-02025 Document 832 Filed 06/04/20 Page 12 of 12

Respectfully submitted,

Yi WOST. ‘a
By: Z Kl.
LMatiew J. Scanlogé, Esq.

Counsel for Plawftiff
The Mitchell Building
304 Ross Street, Suite 510
Pittsburgh, PA 15219
(412) 918-1241-office
(412) 330-8137-mobile
(412) 235-7275-facsimile
matt@swlegalteam.com

www.swlegalteam.com

 

12
